 

Promissory Note

 

Scottsdale, Arizona 85260

 

$10,400,000.00 as of March 14, 2019

 

FOR VALUE RECEIVED, Enlight Group II, LLC, a Delaware limited liability company
(“Borrower”), hereby promises to pay to the order of Jagemann Stamping Company,
a Wisconsin corporation (collectively with any and all of its permitted
successors and assigns and/or any other holder of this Note, “Lender”), without
offset, in immediately available funds in lawful money of the United States of
America, without counterclaim or setoff and free and clear of, and without any
deduction or withholding for, any taxes or other payments), at 5757 West Custer
Street, Manitowoc, WI 54220, the principal sum of Ten Million Four Hundred
Thousand & 00/100 Dollars ($10,400,000.00) (this “Note”), if that amount is less
(the aggregate unpaid principal balance of this Note is referred to herein, from
time to time, as the “Principal Debt”), together with interest on the Principal
Debt, from day to day outstanding as hereinafter. The loan evidenced by this
Note is referred to herein as the “Loan”. Unless otherwise defined herein,
capitalized terms used in this Note shall have the meanings given such terms in
the Loan Agreement.

 

Section 1. Payment Schedule and Maturity Date. Prior to the Maturity Date (as
hereinafter defined), accrued and unpaid interest on the outstanding amount due
and owing as evidenced by this Note shall be paid monthly in arrears on the
fifteenth (15th) day of each month commencing on April 15, 2019. The entire
principal balance of this Note then unpaid, together with all accrued and unpaid
interest and all other amounts payable hereunder and under the other loan
documents related to this Note (including the Security Agreement, herein the
“Loan Documents”), shall be due and payable in full on July 15, 2019 (the
“Initial Maturity Date”), or, if the Initial Maturity Date is extended pursuant
to the terms of this Note, excluding the first Two Million & 00/100 Dollars
($2,000,000.00) (“Interim Payment”) for which no extension is provided pursuant
to Section 2 below, the Maturity Date (as hereinafter defined. The maturity date
for the Interim Payment shall be April 30, 2019 (“Initial Payment Maturity
Date”).

 

  (a) Security. Borrower hereby grants Lender a continuing security interest in
the Equipment as defined in Section 2.01(a) of the Amended APA in order to
secure the timely payment of all of the debts, liabilities and obligations
arising under the Note and such Security Agreement. Borrower agrees to execute
all documents reasonably necessary for Lender to perfect this security interest.
Lender agrees to release such security interest promptly upon satisfaction of
the debt arising under the Note.         (b) Refinance – Prompt Payment.
Borrower agrees that it is required to be pay this Loan in full (including the
Principal Debt and all accrued interest) promptly upon successfully refinancing
the Equipment. Lender agrees to provide all necessary supporting information and
execute all documents reasonably necessary for Borrower to successfully
refinance the Equipment under terms acceptable to Borrower.         (c)
Guaranty. AMMO, Inc., the sole member/manager of Borrower (“Guarantor”), hereby
independently, jointly and severally guarantees Borrower’s payment of the
financial and other obligations arising hereunder in this Note. The Guarantor
acknowledges that this is a guaranty of payment and not a guaranty of
collection.

 

Section 2. Extension Option. Excluding the first Two Million & 00/100 Dollars
($2,000,000.00) for which no extension is provided as set forth above in Section
1, Borrower shall have a single option to extend the Initial Maturity Date for
payment of the balance thereafter due under the Loan Documents to the date that
is sixty (60) days after the Initial Maturity Date (the “Extended Maturity
Date”; the Initial Maturity Date, as so extended is referred to herein as the
“Maturity Date”), upon and subject to the following terms and conditions, unless
otherwise agreed to or waived by Lender in writing: Borrower shall have the
option to extend the Initial Maturity Date of this Note to September 15, 2019
(the “ Extended Maturity Date”), upon and subject to the following terms and
conditions, unless otherwise agreed to or waived by Lender in writing:

 

 

  Page 2

 

(a) Borrower shall request that Lender extend the Maturity Date to the Extended
Maturity Date by written notice (“Extension Notice”) to Lender to be received by
Lender not more than sixty (60) days, and not less than fifteen (15) days, prior
to the Initial Maturity Date.

 

(b) As of the date Lender receives the Extension Notice and at the Initial
Maturity Date, there shall not exist any Event of Default (as hereinafter
defined), nor shall there exist any default which after notice and/or lapse of
time would constitute an Event of Default.

 

(c) Whether the Maturity Date is extended pursuant to the Extension Notice,
Borrower shall pay all out-of-pocket costs and expenses incurred by Lender in
connection with the proposed extension, including, without limitation, appraisal
fees, environmental audit and attorneys’ fees and expenses actually incurred by
Lender upon demand by Lender, it being agreed that any failure to pay such
amounts shall constitute a default under this Note.

 

(d) All applicable regulatory requirements (if any), including appraisal
requirements, shall have been satisfied with respect to such extension.

 

(e) Not later than the Initial Maturity Date, Borrower, Guarantor (if any),
Lender, and all other parties reasonably deemed necessary by Lender (such as any
permitted subordinate lienholders, tenants of the Property and permanent lenders
(if any)) shall enter into such documentation as may be reasonably required by
Lender to evidence such extension.

 

If the foregoing conditions are satisfied, and the term of the Loan is extended
to the Extended Maturity Date, all terms and conditions of this Note shall
continue to apply to such extended term except to the extent agreed upon in
writing by Borrower and Lender.

 

Section 3. Interest.

 

Section 3.1 Interest Rates. The Principal Debt from day to day outstanding that
is not past due shall bear interest at a rate per annum equal to the following,
as applicable:

 

(a) For the applicable Interest Period (as hereinafter defined), the applicable
LIBOR Rate (as hereinafter defined); and

 

(b) If the LIBOR Rate is unavailable or not applicable, then the Base Rate (as
hereinafter defined).

 

Section 3.2 Computations and Determinations. All interest shall be computed on
the basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day). Lender shall determine
each interest rate applicable to the Principal Debt in accordance with this Note
and its determination thereof shall be conclusive in the absence of manifest
error. The books and records of Lender shall be conclusive evidence, in the
absence of manifest error, of all sums owing to Lender from time to time under
this Note, but the failure to record any such information shall not limit or
affect the obligations of Borrower under the Loan Documents.

 

Section 3.3 Unavailability of Rate. If, with respect to any LIBOR Rate Principal
(as hereinafter defined) for an Interest Period (as hereinafter defined), Lender
determines that no adequate basis exists for determining LIBOR or that LIBOR
will not adequately and fairly reflect the cost to Lender of funding or
maintaining the LIBOR Rate Principal for such Interest Period, or that any
applicable Law, or compliance therewith by Lender, prohibits or restricts or
makes impossible the making or maintenance of such LIBOR Rate Principal or the
charging of interest on such LIBOR Rate Principal, and Lender so notifies
Borrower, then until Lender notifies Borrower that the circumstances giving rise
to such suspension no longer exist, such LIBOR Rate Principal shall
automatically be deemed to be Base Rate Principal (as hereinafter defined), and
the interest payable under the Loan shall be the Base Rate, either (a) on the
last day of the corresponding Interest Period (if Lender determines that it may
lawfully continue to utilize the LIBOR Rate to such day), or (b) immediately (if
Lender determines that it may not lawfully continue to utilize the LIBOR Rate).

 

 

  Page 3

 

Section 3.4 Past Due Rate. If any amount payable by Borrower under any Loan
Document is not paid when due (without regard to any applicable grace periods),
such amount shall thereafter bear interest at the Past Due Rate (as hereinafter
defined) to the fullest extent permitted by applicable Law. In addition,
following any Event of Default, all Indebtedness shall bear interest at the Past
Due Rate. In either case, accrued and unpaid interest or past due amounts
(including interest on past due interest) shall be due and payable on demand, at
a fluctuating rate per annum (the “Past Due Rate”) equal to the higher of (a)
the Prime Rate (as hereinafter defined) plus five percent (5%), or (b) the LIBOR
Rate (as hereinafter defined) plus five percent (5%).

 

Section 3.5 Additional Defined Terms. For purposes of this Note, the following
terms shall have the meanings indicated, unless the context otherwise requires:

 

“Applicable Margin” means two percent (2%).

 

“Base Rate” means, on any day, a simple rate per annum equal to the sum of the
Prime Rate for that day plus the Applicable Margin. Without notice to Borrower
or anyone else, the Base Rate shall automatically fluctuate upward and downward
as and in the amount by which the Prime Rate fluctuates.

 

“Base Rate Principal” means, at any time, the Principal Debt minus the portion,
if any, of such Principal Debt that is LIBOR Rate Principal.

 

“Interest Period” means, with respect to any LIBOR Rate Principal, the period
commencing on the date such LIBOR Rate Principal is disbursed or on the date on
which the Principal Debt or any portion thereof is converted into or continued
as such LIBOR Rate Principal, and ending on the date three (3) months
thereafter; provided that:

 

  (i) each Interest Period must commence on a LIBOR Business Day;         (ii)
in the case of the continuation of LIBOR Rate Principal, the Interest Period
applicable after the continuation of such LIBOR Rate Principal shall commence on
the last day of the preceding Interest Period;         (iii) the last day of
each Interest Period and the actual number of days during the Interest Period
shall be determined by Lender using the practices of the London interbank
market; and         (iv) no Interest Period shall extend beyond the Maturity
Date, and any Interest Period that begins before the Maturity Date and would
otherwise end after the Maturity Date shall instead end on the Maturity Date;
and Borrower shall not incur any Consequential Loss (as hereinafter defined) if
the Maturity Date shall end on a day that is not on the last day of an Interest
Period.

 

“LIBOR Business Day” means a Business Day that is also a London Banking Day.

 

“LIBOR Margin” means two percent (2%)

 

“LIBOR Rate” means for any applicable Interest Period for any LIBOR Rate
Principal, a simple rate per annum equal to the sum of the LIBOR Margin plus the
applicable London Interbank Offered Rate.

 

“LIBOR Rate Principal” means any portion of the Principal Debt which bears
interest at an applicable LIBOR Rate at the time in question.

 

“LIBOR Reserve Percentage” means, with respect to any applicable Interest
Period, for any day that percentage (expressed as a decimal) which is in effect
on such day, as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the maximum reserve requirement
(including basic, supplemental, emergency, special and marginal reserves)
generally applicable to financial institutions regulated by the Federal Reserve
Board comparable in size and type to Lender, in respect of “Eurocurrency
liabilities” (or in respect of any other category of liabilities which includes
deposits by reference to which the interest rate on LIBOR Rate Principal is
determined), whether or not Lender has any Eurocurrency liabilities or such
requirement otherwise in fact applies to Lender. The LIBOR Rate shall be
adjusted automatically as of the effective date of each change in the LIBOR
Reserve Percentage.

 

 

  Page 4

 

“London Banking Day” means a day on which banks in London are open for business
and dealing in offshore dollars.

 

“London Interbank Offered Rate” means, with respect to any applicable Interest
Period, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters or the Wall Street Journal (or other
commercially available source providing quotations of BBA LIBOR as selected by
Lender from time to time) at approximately 11:00 a.m. (London time) two (2)
London Banking Days before the commencement of the Interest Period, for deposits
in U.S. Dollars (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the rate for that Interest Period will be determined
by such alternate method as reasonably selected by Lender.

 

“Prime Rate” means, on any day, the rate of interest per annum reported in The
Wall Street Journal as the “prime rate” (or the average prime rate if a high and
a low prime rate are therein reported) (or, if The Wall Street Journal is no
longer in publication, such replacement publication as may be selected by
Lender), and the Prime Rate shall change without notice with each change in such
prime rate as of the date such change is reported.

 

Section 4. Prepayment.

 

(a) Borrower may prepay the Principal Debt, in full at any time or in part from
time to time, provided that:

 

(i) Lender shall have actually received from Borrower prior irrevocable written
notice (the “Prepayment Notice”) setting forth (A) Borrower’s intent to prepay,
(B) the amount of principal that will be prepaid (the “Prepaid Principal”), and
(C) the date on which the prepayment will be made, such Prepayment Notice to be
received by Lender, in each case, on or prior to the date that is at least five
(5) Business Days prior to the date of such proposed prepayment;

 

(ii)the Prepaid Principal shall be in the amount of $1,000 or a larger integral
multiple of $1,000 (unless the prepayment retires the outstanding balance of
this Note in full); and

 

(iii) each prepayment shall be in the amount of one hundred percent (100%) of
the Prepaid Principal, plus accrued unpaid interest thereon to the date of
prepayment (or the end of the month in which the prepayment is made), plus any
other sums that have become due to Lender under the Loan Documents on or before
the date of prepayment but have not been paid.

 

Section 5. Late Charges. If Borrower shall fail to make any payment under the
terms of this Note within ten (10) business days after the date such payment is
due (other than with respect to the payment due at maturity for which there is
no grace period), Borrower shall pay to Lender on demand a late charge
calculated at the Past Due Rate pursuant to Section 3.5. Such grace period shall
not be construed as in any way extending the due date of any payment. The late
charge is imposed for the purpose of defraying the expenses of Lender incident
to handling such delinquent payment. This charge shall be in addition to, and
not in lieu of, any other amount that Lender may be entitled to receive or
action that Lender may be authorized to take as a result of such late payment.

 

Section 6. Certain Provisions Regarding Payments. All payments made under this
Note shall be applied, to the extent thereof, to late charges, to accrued but
unpaid interest and then to unpaid Amortized Principal Payments Whenever any
payment under this Note or any other Loan Document falls due on a day which is
not a Business Day, such payment may be made on the next succeeding Business
Day.

 

 

  Page 5

 

Section 7. Events of Default. The occurrence of any one or more of the following
shall constitute an “Event of Default” under this Note:

 

(a) Borrower fails to pay when and as due and payable any amounts payable by
Borrower to Lender under the terms of this Note and such failure continues for
ten days.

 

(b) Any covenant, agreement or condition in this Note is not fully and timely
performed, observed or kept, subject to any applicable grace or cure periods set
forth in this Note.

 

(c) Borrower or Guarantor becomes subject to any bankruptcy of insolvency.

 

(d) Borrower or Guarantor sells or transfers all or substantially all its assets
or there is a change in control of either the Borrower or the Guarantor.

 

Section 8. Remedies. Upon the occurrence of an Event of Default, Lender may at
any time thereafter exercise any one or more of the following rights, powers and
remedies:

 

(a) Lender may accelerate the Maturity Date and declare the unpaid principal
balance and accrued but unpaid interest on this Note, and all other amounts
payable hereunder and under the other Loan Documents, at once due and payable,
and upon such declaration the same shall at once be due and payable.

 

(b) Lender may set off the amount owed by Borrower to Lender, whether or not
matured and regardless of the adequacy of any other collateral securing this
Note, against any and all accounts, credits, money, securities or other property
now or hereafter on deposit with, held by or in the possession of Lender to the
credit or for the account of Borrower, without notice to or the consent of
Borrower.

 

(c) Lender may exercise any of its other rights, powers and remedies under this
Note or at law or in equity including, but not limited to foreclosing upon the
security provided for herein and availing itself of all other rights to
possession and collection afforded pursuant to Lender’s security interest in
such security, or enforcing the guaranty provided herein by the Guarantor.

 

Section 9. Remedies Cumulative .All of the rights and remedies of Lender under
this Note and the other Loan Documents are cumulative of each other and of any
and all other rights at law or in equity, and the exercise by Lender of any one
or more of such rights and remedies shall not preclude the simultaneous or later
exercise by Lender of any or all such other rights and remedies. No single or
partial exercise of any right or remedy shall exhaust it or preclude any other
or further exercise thereof, and every right and remedy may be exercised at any
time and from time to time. No failure by Lender to exercise, nor delay in
exercising, any right or remedy shall operate as a waiver of such right or
remedy or as a waiver of any Event of Default.

 

Section 10. Costs and Expenses of Enforcement. Borrower agrees to pay to Lender
on demand all costs and expenses incurred by Lender in seeking to collect this
Note or to enforce any of Lender’s rights and remedies under the Loan Documents,
including court costs and reasonable attorneys’ fees and expenses, whether or
not suit is filed hereon, or whether in connection with bankruptcy, insolvency
or appeal.

 

Section 11. Service of Process.

 

(a) Borrower hereby irrevocably designates and appoints Fred Wagenhals (CEO),
AMMO, Inc., 7681 E. Gray Rd. Scottsdale, AZ 85260, as Borrower’s authorized
agent to accept and acknowledge on Borrower’s behalf service of any and all
process that may be served in any suit, action, or proceeding instituted in
connection with this Note in any state or federal court sitting in the state
which may exercise lawful jurisdiction over the Parties. If such agent shall
cease so to act, Borrower shall irrevocably designate and appoint without delay
another such agent in the State of Arizona satisfactory to Lender and shall
promptly deliver to Lender evidence in writing of such agent’s acceptance of
such appointment and its agreement that such appointment shall be irrevocable.

 

(b) Borrower hereby consents to process being served in any suit, action, or
proceeding instituted in connection with this Note by (i) the mailing of a copy
thereof by certified mail, postage prepaid, return receipt requested, to
Borrower and (ii) serving a copy thereof upon the agent, if any, hereinabove
designated and appointed by Borrower as Borrower’s agent for service of process.
Borrower irrevocably agrees that such service shall be deemed to be service of
process upon Borrower in any such suit, action, or proceeding. Nothing in this
Note shall affect the right of Lender to serve process in any manner otherwise
permitted by law and nothing in this Note will limit the right of Lender
otherwise to bring proceedings against Borrower in the courts of any
jurisdiction or jurisdictions, subject to any provision or agreement for
arbitration or dispute resolution set forth in the Loan Agreement.

 

 

  Page 6

 

Section 12. Heirs, Successors and Assigns. The terms of this Note and of the
other Loan Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, successors and assigns of the parties. The foregoing sentence
shall not be construed to permit Borrower to, and Borrower shall not, assign the
Loan, or its rights and obligations under this Note or any of the Loan
Documents, except as otherwise expressly permitted under the other Loan
Documents.

 

Section 13. General Provisions. Time is of the essence with respect to
Borrower’s obligations under this Note, subject to applicable notice and/or cure
periods. If more than one person or entity executes this Note as Borrower, all
of said parties shall be jointly and severally liable for payment of the
Indebtedness. Borrower and each party executing this Note as Borrower hereby
severally (a) waive demand, presentment for payment, notice of dishonor and of
nonpayment, protest, notice of protest, notice of intent to accelerate, notice
of acceleration and all other notices (except any notices which are specifically
required by this Note or any other Loan Document), filing of suit and diligence
in collecting this Note or enforcing any of the security herefore; (b) agree to
any substitution, subordination, exchange or release of any such security or the
release of any party primarily or secondarily liable hereon; (c) agree that
Lender shall not be required first to institute suit or exhaust its remedies
hereon against Borrower or others liable or to become liable hereon or to
perfect or enforce its rights against them or any security herefore; (d) consent
to any extensions or postponements of time of payment on this Note for any
period or periods of time and to any partial payments, before or after maturity,
and to any other indulgences with respect hereto, without notice thereof to any
of them; (e) submit (and waive all rights to object) to non-exclusive personal
jurisdiction of any state or federal court sitting in the State of Arizona or
the state and county in which payment on this Note is to be made for the
enforcement of any and all obligations under this Note and the other Loan
Documents; (f) waive the benefit of all homestead and similar exemptions as to
this Note; (g) agree that their liability under this Note shall not be affected
or impaired by any determination that any title, security interest or lien taken
by Lender to secure this Note is invalid or unperfected; and (h) subordinate to
the Loan and the Loan Documents any and all rights against Borrower and any
security for the payment on this Note, whether by subrogation, agreement or
otherwise, until this Note is paid in full. A determination that any provision
of this Note is unenforceable or invalid shall not affect the enforceability or
validity of any other provision and the determination that the application of
any provision of this Note to any person or circumstance is illegal or
unenforceable shall not affect the enforceability or validity of such provision
as it may apply to other persons or circumstances. This Note may not be amended
except in a writing specifically intended for such purpose and executed by the
party against whom enforcement of the amendment is sought. Title and headings in
this Note are for convenience only and shall be disregarded in construing it.
Whenever a time of day is referred to herein, unless otherwise specified such
time shall be the local time of the place where payment on this Note is to be
made.

 

Section 14. Notices. Any notice, request, or demand to or upon Borrower or
Lender shall be deemed to have been properly given or made when delivered in
accordance with the terms of this Note and the Amended APA regarding notices.

 

Section 15. No Usury. It is expressly stipulated and agreed to be the intent of
Borrower and Lender at all times to comply with applicable state law or
applicable United States federal law (to the extent that it permits Lender to
contract for, charge, take, reserve, or receive a greater amount of interest
than under state law) and that this Section shall control every other covenant
and agreement in this Note and the other Loan Documents. If applicable state or
federal law should at any time be judicially interpreted so as to render
usurious any amount called for under this Note, or contracted for, charged,
taken, reserved, or received with respect to the Loan, or if Lender’s exercise
of the option to accelerate the Maturity Date, or if any prepayment by Borrower
results in Borrower having paid any interest in excess of that permitted by
applicable law, then it is Lender’s express intent that all excess amounts
theretofore collected by Lender shall be credited on the principal balance of
this Note, and the provisions of this Note shall immediately be deemed reformed
and the amounts thereafter collectible hereunder and thereunder reduced, without
the necessity of the execution of any new documents, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder or thereunder. All sums paid or agreed to be paid to Lender
for the use or forbearance of the Loan shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan.

 

 

  Page 7

 

Section 16. Lost Note. Upon receipt of an affidavit of an officer of Lender as
to the loss, theft, destruction or mutilation of this Note or any other security
document which is not of public record, and, in the case of any such loss,
theft, destruction or mutilation, upon cancellation of this Note or other
security document, Borrower will issue, in lieu thereof, a replacement note or
other security document in the same principal amount thereof and otherwise of
like tenor.

 

Section 17. Choice of Law. This Note and its validity, enforcement and
interpretation shall be governed by the laws of the State of Delaware (without
regard to any principles of conflicts of laws) and applicable United States
federal law.

 

Section 18. Waiver of Jury Trial. BORROWER AND LENDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR
ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR
ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF LENDER RELATING TO THE
ADMINISTRATION OF THE LOAN EVIDENCED BY THIS NOTE OR ENFORCEMENT OF THE LOAN
DOCUMENTS EVIDENCING AND/OR SECURING THE LOAN, AND AGREE THAT NEITHER PARTY WILL
SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, BORROWER HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. BORROWER CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LENDER WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THIS
WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR LENDER TO ACCEPT THIS NOTE AND MAKE
THE LOAN.

 

Section 19. Venue; Jurisdiction. BORROWER AGREES THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS NOTE OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN
THE COURTS OF THE STATE OF ARIZONA OR WISCONSIN OR ANY FEDERAL COURT SITTING
THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT. BORROWER
HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT
FORUM.

 

Section 20. Obligations Joint and Several. If Borrower is comprised of more than
one Person, the obligations of such Persons under this Note shall be joint and
several.

 

Section 21. Counterparts. If this Note is to be executed by more than one
Person, then this Note may be executed in one or more counterparts, each of
which shall constitute an original and all of which, taken together, shall
constitute one and the same instrument.

 

 

  Page 8

 

IN WITNESS WHEREOF, Borrower has duly executed this Note under seal as of the
date first above written.

 

Borrower:

 

Enlight Group II, LLC         By: /s/ Fred Wagenhals   Name: Fred Wagenhals  
Title: Managing Member – AMMO, Inc. (CEO)         Guarantor: AMMO, Inc.        
By: /s/ Fred Wagenhals   Name: Fred Wagenhals   Title: CEO  

 

 

 

 

 



 